~TTf\t CourV t£ Cr\mi r\a\



                                MO Hi ^-ftOOOfc-CP,
                                |MU.. U I 10 w
                                                          COUBTWCflMBL/iPPaiS
                                                              MAY O720]5


                              M,kW\\ G>m, KiKigV^on. Aft*!****
                                         \/.
        filed in               The 5Wrt o^ T*xas, Appellee
 COURT OF CRIMINAL APPEALS
        MM 08 2815
      Abe,Acos,a,C,e* On Aft**l Wl V W^ DfsWdCurV-
                                   PolK County ,TexftS
                                  Trfal Cause. WO/^S^-5
                             reVvVlon For X)\Scct\sGWyy iMeu)
Cases'. <i5IpS.U>A5 Ex^k^ici\Kla^V)x\5afl
              aOA 5-a. loaR Err** C.fc>e V. Luclo FloreS-O^Q

IWwnh; DroS argwwVs would be.WJpW du<L"\o ^
                 AV-V -VVAe A^pel(an4 A/litoell Com/ Knighta) has
                 flew g\\ien a*ty oral 5+aWMs 4o an^ atWn^s,
                 <%*r3, or Judys o^ Vv\s sick o^ 4te story ^
                 be.W -VVyl fywtllaflV s4aVi«n\$ Aeed ^ be heard
                -to 5u^\«n-Hvj hm. a -Wue and correct sen^Kl^
                qx& -Vd wst Vie V»s«A do one sid€ o-£ a story
S-taWi?n\ o5? VV\^. Cose:
  ' Wllan-r Mdctall Corw tolqMcn is easily /wraW ;n
       W Aqqr^aU f\ssauH- ^ atWlv, weapon, fyptlfcw-/-
       ask. Kooo can We k seM+wic«d -for such ckwqt wfasn
       -Mere, ooas Wrkallw no phv/stoal artM made fry
        hfms^ and was no+ Vnd In posxsM o-f a l>a<%
       ooeapotf cd- 4V\e. scent-

fWural Misk»r%/; Rfpeal Dismissed - February V^
                            Extension GranWP tor Pd-i^on
                        ^r\*scrcfcon<wvj fctvrttuJ-M»K*i a~l, *0'5

6VQUiftds far ?jwH eu3 '-
      l^Ommal Uu) 1011-2>

       £)&r\wtwd Lau> (p41-B(i)
          X^ a^HaH axel's acton or rnocifen d«it©
         VDisc^^ ^vied,, de^nda^ Wa5 Ween te^tdl
         , ts 6fA^ Admendwn-r nvg>h+ ^ e$ecWe asSts+anc^
         #•£ counsel.
  i) Crtwtried. LatO G<4(-l^ 0)
    U)W coawsel's ^nsfiUVtonally AePi<rwf performance
    deorms d*$r*Wri- &f appeal thai h^ oiwwrjt wflu/A
    0£ laKen, de^wdonf Viar wa<ie oaf ^f/^reSJful IneWed-twL
    a55ts\av\tt od counsel c|afm enfiflii^ him +0 an a^7(aL
  4) (.rfmma.1 Lcxia) 6^1-12.0)
     Onfal ^ aSSisW cd counsel abetter, etfter
     advwllvj or cor^rucMv; WpesumaWy prtduAia«4.
/Writ: 1W AflfclWrV to tt r^dudWcU dhad-
           dhe coirts can base gu\H up>r> hearing
           Mlvi o»\t side cdv asdorvi. Th<t ftwtllanf
           also Also™*© on dhe cWwge -W- K wa*
          Sen^cedtor. How can ope. Individual
           bes^nVence4 u)\^Vi ^kmW assautr- (AltrhCl
            Deadly wmpon uiten no fta^ical condacf
           W«5 mad£ an da pisilti/e ^ndtng of a
           deoiW weapon ewerVtofpenecL. Thfi.
           AocelWrV also teUejres -tkV h^ totfbeer?
           clq?f\\M o-^ 4V\e Q5stidar]ce o-f anu/tfe/,
fra^f, Tk A«fciM~ Prag5 ^aV dht carr of app^/s
       w\l\ c^ran-VfVie. officii< Tine %ellan+ f?rwjs
To -the HonorableTluciqeS of+he Coarfof Crl/nlrffl/flflfals:
  X am oori^ncj on behalf o^m^case.X^ould f/lfe-fo 09/ato -fk
  reasor>\i\g \n ixMcb ^>^^ ^ ^nctesedj) peWton for Discre-f/ona/y
  Reu\ew is\n ^Vie Vm Ihal ?+ is In. Xnrfia/ty mi( a+(orntu Midkatl
  pauis uoas In^ruc^c? b^J mi/tttf /WfcJiell KnigWty, ^ (](e ftrap
 appeal a%l ooas 5errkncec$ <do l\j25/zcG>. Be/ng^undfer#,«.
 \mp65fon ~M rv^ a-Hcm^ u;as going M* ~Qr rM oflfcil XdfdP
 HOt do so mM$e£ u)i rMn %<. 3o day p^rfocj a<V kfm serrfwcedp. 3o
 s&*m\ mon^Ks goV?vj a£V*r being "ViwisWedP -Jo #?eTetas
De(Mmm\- ©£ Chnr\tr\al Tu&ftcc, audi ($ ri/n/seff nof h&rf/ia
 'm-\brm^on &n +W Said appal- So "Hien X+9otH~ frrfo w\\l
ou)Y\ Vw^s and wmf -b our unH~ \au) Vibury and -Pf Ifd $,r a/)
Xr\Wmc\ be ^u^perx-fo redm. a ax^fV <^*>lnWt appeal ot^rm\f«
Xtwte -Iten g^vtn or\^ be] fte -rame 0-£ sf^n (freeze.. f$kr
beina in confecl ix). rh Urn onlv| b^ wiail a>whence fie //i Wc0
Sfartf) 6ran W^ "^ ^ afP^ XrecteutcS naffct on 2Jis)\zo\5
-\\<A\\\^ QfB^al uras dtsmtssetP do^Ho neri Mng fiyi in afinely
Me -Wr 4he n^)d sko ooeald b^ 4t {\k a WrV<w -for (>sa^ona^
feouuo* ^also 5-fa-kcj)\n said W^r+foafJt would kai/e fo
£\le Vne pHiVion or\ mv| Sewn- 5o a4W 5ewaJ atfempte and
aUA o^ YwcMfK vMHh wvj ll+We bwuWge of rhtlaw X
-M-x In^cf mv| IWesf an$ awpleM fa all on mv/ocoft-
tW\^M0U "^v^oiAr 4uw and cony/deruf^.
                                                               /n/Wie(l Kiaigh ron
                                     In The


                               Court ofAppeals

                     Ninth District of Texas at Beaumont



                              NO. 09-15-00006-CR




                MITCHELL COREY KNIGHTON, Appellant

                                       V.


                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 411th District Court
                               Polk County, Texas
                             Trial Cause No. 22233



                          MEMORANDUM OPINION


      The trial court sentenced Mitchell Corey Knighton on November 25, 2013.

Knighton filed a notice of appeal on August 14, 2014. We notified the parties that

Knighton filed his notice of appeal too late to perfect an appeal. See Tex. R. App.

P. 25.2(b). Knighton filed a response, requesting an out of time appeal, but failed

to establish that his notice of appeal was timely filed or that the Texas Court of

Criminal Appeals granted an out-of-time appeal as habeas relief. See generally

Tex.R. App. P. 73.
      The Court finds that the notice of appeal was not timely filed. See Tex. R.

App. P. 26.2. No motion for extension of time was timely filed pursuant to Tex. R.

App. P. 26.3. The Court finds it is without jurisdiction to entertain this appeal.

Accordingly, we dismiss the appeal for want ofjurisdiction.

      APPEAL DISMISSED.




                                                    LEANNE JOHNSON
                                                          Justice




Submitted on February 3, 2015
Opinion Delivered February 4, 2015
Do Not Publish


Before McKeithen, C.J., Kreger and Johnson, JJ.
                        C-1   ft>
                                       P
                        as ^
                                            o




                                            en




      S-    O     O '
      5£- «       Pt

                              >s&

CD

a")




           * cP



                              -M-dV
                                            ..il
                                    •Lfi-

                                1 --a       ^


                                    'J!     X

                  ^